OPINION OF THE COURT

Per Curiam.

Petitioner, the Departmental Disciplinary Committee for the First Department, seeks an order striking respondent’s name from the roll of attorneys and counselors at law.
Respondent consents to this petition and acknowledges that the petitioner has conducted an investigation into his handling of a certain decedent’s estate. It is alleged that respondent, after marshalling the assets of this estate, converted to his own use more than $10,000 of the decedent’s funds. Respondent seeks to resign and asserts that this course is being pursued freely and voluntarily and without coercion. Respondent acknowledges that he is aware of the consequences of this resignation but admits that he is guilty of these charges and “could not successfully defend [himself] on the merits.”
*255In the face of these admissions and in light of the severity of respondent’s actions (Matter of Stults, 77 AD2d 254, mot for lv to app den 53 NY2d 606), respondent should be permitted to resign and his name stricken from the roll of attorneys and counselors at law.
Kupferman, J. P., Ross, Carro, Silverman and Asch, JJ., concur.
Resignation as an attorney and counselor at law accepted, effective October 28,1982, as indicated in the order of this court.